UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7636


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE JORGE ABBUD GORDINHO,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:15-cr-00237-1; 5:19-cv-00312)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Jorge Abbud Gordinho, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Jorge Abbud Gordinho seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely Gordinho’s 28 U.S.C.

§ 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en

banc) (explaining that § 2255 motions are subject to one-year statute of limitations, running

from latest of four commencement dates enumerated in 28 U.S.C. § 2255(f)). The order is

not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When,

as here, the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gordinho has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2